   Case: 1:16-cv-06104 Document #: 150 Filed: 10/23/19 Page 1 of 3 PageID #:1464




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DAVID MICHON,                                        )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )
                                                     )
OFFICER EMILY CAMPBELL #15492,                       )       Case No. 16 CV 6104
OFFICER KEITH FUELLING #13618,                       )
OFFICER ERIC OLIVER #8377,                           )
and THE CITY OF CHICAGO,                             )        JUDGE LEINENWEBER
                                                     )
                                                     )
        Defendants.                                  )


        DEFENDANTS’ MOTION TO STIKE PLAINTIFF’S 09/30/2019 REQUESTS TO
                        ADMIT TO EACH DEFENDANT

    NOW COME Defendants, Officer Emily Campbell, Officer Keith Fuelling, and Officer

 Oliver #8337 (hereafter, “Defendant Officers”) and The City of Chicago (collectively Municipal

 Defendants”), by ERIC S. PALLES of RAVITZ & PALLES, P.C., one of their attorneys, and

 brings this Motion to Strike Plaintiff’s 09/30/2019 Requests to Admit to Each Defendant. In

 support, the Defendants state the following:

        1.      The initial discovery cut-off date was September 30, 2017. After numerous

extensions, several requested by Plaintiff and some joint, discovery finally closed on July 25,

2018.

        2.      On September 30, 2019, fourteen months after discovery ended and 28 days

before the scheduled start of this trial on October 28, Plaintiff served the Defendants with

requests to admit. The Requests to admit are discovery requests. Fed. R. Civ.P. 5(d)(1); Girtler

v. Wolf, 2015 U.S. Dist. Lexis 141200, at *13 (E.D. Wis. Oct. 16, 2015). The eleventh-hour

requests are oppressive and harassing. Since the discovery process is now closed the Plaintiff’s




                                                 1
   Case: 1:16-cv-06104 Document #: 150 Filed: 10/23/19 Page 2 of 3 PageID #:1464




requests to admit should be stricken because they are untimely.

       WHEREFORE, Defendants pray that Plaintiff’s 09/30/2019 Requests to Admit be

stricken.



                                     Respectfully submitted,

                                     s/Eric S. Palles
                                     One of the Attorneys for Defendants




                                               2
  Case: 1:16-cv-06104 Document #: 150 Filed: 10/23/19 Page 3 of 3 PageID #:1464




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DAVID MICHON,                                   )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )
                                                )
OFFICER EMILY CAMPBELL #15492,                  )         Case No. 16 CV 6104
OFFICER KEITH FUELLING #13618,                  )
OFFICER ERIC OLIVER #8377,                      )
OFFICER RICHARD SCOTT #308                      )         JUDGE LEINENWEBER
and THE CITY OF CHICAGO,                        )
                                                )
      Defendants.                               )


                              CERTIFICATE OF SERVICE

         I hereby certify that on October 23, 2019, I caused to be filed the foregoing
Defendants’ Motion To Strike Plaintiff’s 09/30/2019 Requests To Admit To Each
Defendant with the Clerk of the Court through the CM/ECF System, causing notice of such
filing to be sent to the following individual:

       Blake Horwitz, Esq.
       The Blake Horwitz Law Firm, Ltd.
       111 W. Washington, Suite 1611
       Chicago, IL 60602
                                                    Respectfully submitted,
                                                    s/ Eric S. Palles
                                                    One of the Attorneys for Defendants

Eric S. Palles
Gary J. Ravitz
Ravitz & Palles, P.C.
203 North LaSalle Street Suite 2100
Chicago, IL 60601




                                            7
